DETAILED ACTION
This office action is in response to application with case number 16/332730, filed on 03/12/2019 in which claims 16-38 are presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. § 119 (a)-(d). The certified copy has been filed in parent Application No. DE10 2016 010 879.7, filed on 09/12/2016.

Status of Claims
Claims 16, and 28-29 are currently amended. Claims 39, 40, and 41 have been added as new claims depending on claims 16, 28, and 29, respectively. Claims 16-28 have been elected with traverse in applicant’s Response filed on 02/26/2021. 

	Information Disclosure Statement
	The information disclosure statements (IDS(s)) submitted on 03/12/2019 & 10/21/2019 have been received and considered. However, Examiner noted that the IDS submitted on 10/21/2019 has only a duplicate reference recited in the previously submitted ID (03/12/2019), and has been considered accordingly.   

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure (see MPEP §2163.06). Applicant is reminded that the Examiner is entitled to give the Broadest Reasonable Interpretation (BRI) to the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims (see MPEP §2111.01).

Election/Unity of Invention 
Applicant’s election with traverse of claims 16-28 (Group I), in the reply filed on 02/26/2021, is acknowledged (see Remarks page 10). Accordingly, claims 29-38 and new claim 41 are withdrawn from consideration as being directed to a nonelected invention. See 37 CFR 1.142(b) and MPEP §821.03.  
Newly submitted claims 16-28 & 39-40 directed to an invention that lacks unity with the invention originally claimed for the following reasons: Applicant amended claims 16, and 28-29, and added new claims 39-41 and argued the constitution of linking claims (see Examiner respond to applicant’s argument below).

Response to Arguments
Applicant's arguments filed on 02/26/2021 have been fully considered and addressed as follows:
Regarding the Restriction Requirement: 
Applicant’s arguments, as filed on 02/26/2021, with respect to the previous Office Action’s mailed on 12/28/2020, have been fully considered and are persuasive. Accordingly, Restriction Requirement in the previous Office Action have been withdrawn as the present application is the national stage, under 35 U.S.C. §371 of PCT Application No. PCT/EP2017/025211. 
However, unity of invention is applicable (not restriction) (see Applicant’s Remarks page 9). As per applicant argument regarding the unity of invention, as new “claims 39 to 41 constitute linking claims, such that unity of invention is necessarily present among the claims of Groups I and II, such that the claims of Groups I and II must be examined together” (see Applicant’s Remarks page 10), is not persuasive. 
Non-elected Group II (which now include amended claim 29, and new claim 41) is focusing on steps for operating a vehicle, which is classified in B60W40/10 & B60W2520/06. However, the elected Group I (which now include amended claims 16 & 28, and new claims 39 & 40) is drawn to systems of movable vehicle and concrete floor with rod reinforcement, which is classified in G05D1/0257 & G05D1/0265. Inventions I and II are related as product and process of use. Both systems of amended claims 16 & 28 can be used in a materially different methods of using that systems, and the method for operating a vehicle of amended claim 29 can be practiced with another materially different systems. All the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden as inventions I & II have acquired a separate status in the art in view of their different classification due to their dependency on divergent subject matter that require different fields of search.
	
	Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because Fig. 1 do not include the following reference sign(s) mentioned in the description: 7 “Reinforcement Rod” & 9 “driving direction”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-28, and 39-40 are rejected under 35 USC §102(a)(1) as being clearly anticipated by US Patent No. 3,008,532 by Stanley F. Reed (hereinafter “Reed”), which is found in the IDS(s) submitted on 03/12/2019 & 10/21/2019.

As per claim 16, Reed teaches a system, comprising:
a concrete floor including at least one reinforcement rod (see Fig. 1 [reproduced below for convenience] & Col. 1: An illustrative embodiment of the invention uses steel reinforcing [reinforcement rod] network under a concrete or asphalt road [concrete floor] as an indication of the heading of the road, and the distance traversed in a given time … Referring now to FIGURE 1, there is shown an illustration of how a modern road is constructed. The steel network under the road is comprised of longitudinal rods 1 and transverse rods 2 buried in the road material whether concrete or asphalt); and

    PNG
    media_image1.png
    457
    222
    media_image1.png
    Greyscale
 Reed’s Fig. 1

a vehicle movable on the concrete floor and including an evaluation device and a first sensor group having at least two sensors arranged along a first reference line at a distance from each other, the sensors adapted to sense and/or detect the reinforcement rod, the evaluation device connected to the sensors and adapted to determine a driving direction of the vehicle based on signals from the sensors (see Col. 1: a principal object of this invention to provide means for steering a vehicle [determine a driving direction of the vehicle] and regulating its speed in accordance with the physical characteristics of the road, see Fig. 2 [reproduced below for convenience] & Col. 2: Pickup 3 derives [sensors] a signal from the transverse rods each time one is passed over by the pickups … pickups 10 and 11 [sensors] present an indication of the relative position of a longitudinal rod with respect to the vehicles, and the outputs of the two pickups 10 and 11 [sensors] are compared in bridge 12 [evaluation device] which controls the steering control 13 [determine a driving direction of the vehicle], see Fig. 4 & col. 3: Pickups 10 and 11 are constructed in the same manner as pickup 3 but positioned perpendicular thereto, and see Fig. 9 & Col. 8: the two magnetic circuits 10 and 11 are equally distant from the longitudinal rod).

    PNG
    media_image2.png
    482
    732
    media_image2.png
    Greyscale
Reed’s Fig. 2
As per claim 17, Reed teaches the system according to claim 16, accordingly, the rejection of claim 16 above is incorporated. 
Reed further teaches wherein includes a second sensor group having at least two sensors arranged along a second reference line and at a distance from each other, the first reference line and the second reference line being parallel and spaced apart from each other, the sensors of the second sensor group adapted to detect the reinforcement rod, the evaluation device connected to the sensors of the second sensor group and adapted to determine the driving direction based on signals from the sensors of the second sensor group (see Fig. 2, Fig. 4 [reproduced below for convenience] & Col. 2: Pickup 3 derives [second sensor group having at least two sensors] a signal from the transverse rods each time one is passed over by the pickups … pickups 10 and 11 [sensors] present an indication of the relative position of a longitudinal rod with respect to the vehicles, and the outputs of the two pickups 10 and 11 [sensors] are compared in bridge 12 [evaluation device] which controls the steering control 13, see Fig. 4 & col. 3: Pickups 10 and 11 are constructed in the same manner as pickup 3 but positioned perpendicular thereto, and see Fig. 9 & Col. 8: the two magnetic circuits 10 and 11 are equally distant from the longitudinal rod).



    PNG
    media_image3.png
    238
    534
    media_image3.png
    Greyscale
 Reed’s Fig. 4
As per claim 18, Reed teaches the system according to claim 16, accordingly, the rejection of claim 16 above is incorporated. 
Reed further teaches wherein the sensors are arranged on a vehicle bottom of the vehicle (see Fig. 4 [reproduced above for convenience] & Col. 3: The two pickups 10 and 11 [sensors] are positioned so that curves of their flux linkage with the longitudinal reinforcement rod [implies on a vehicle bottom of the vehicle], and see Fig. 4 & Col. 7: The two magnetic circuits 10 and 11 are powered by battery 20, and are positioned as shown in FIG. 4).

As per claim 19, Reed teaches the system according to claim 16, accordingly, the rejection of claim 16 above is incorporated. 
Reed further teaches wherein the sensors include radar sensors and/or inductive sensors adapted to determine a thickness, a density, and/or a depth of the reinforcement rod in the concrete floor (see Fig. 3, Fig. 4 & Col. 3: Pickup 3 consists of a magnetic circuit 18 [inductive sensors] having three legs and powered through a coil 19 by a battery 20, and see Col. 7-8: The two magnetic circuits 10 and 11 [inductive sensors] are powered by battery 20, and are positioned as shown in FIG. 4 … the two magnetic circuits 10 and 11 are equally distant from the longitudinal rod).

As per claim 20, Reed teaches the system according to claim 16, accordingly, the rejection of claim 16 above is incorporated. 
Reed further teaches wherein the vehicle includes a vehicle control connected to the evaluation device and is arranged as a driverless transport vehicle (see title: “Automatic Pilot For Motor Vehicles”, see Fig. 2 & Col. 1-2: This invention relates to automatic pilot devices, and more particularly to the method of automatically controlling the speed and bearing of a motor vehicle … Pickup 3 derives [sensors] a signal from the transverse rods each time one is passed over by the pickups … pickups 10 and 11 [sensors] present an indication of the relative position of a longitudinal rod with respect to the vehicles, and the outputs of the two pickups 10 and 11 [sensors] are compared in bridge 12 [evaluation device] which controls the steering control 13 [determine a driving direction of the vehicle], and see Col. 3: The speed of the vehicle will be automatically adjusted to conform to the legal speeds by the spacing of the rods under the concrete).

As per claim 21, Reed teaches the system according to claim 16, accordingly, the rejection of claim 16 above is incorporated. 
Reed further teaches wherein the evaluation device includes a processing unit adapted to calculate trigonometric functions (see Fig. 2, Fig. 3, Fig. 5, Fig. 6 & Col. 2-5: The output of bridge 9 [evaluation device] is used to regulate which controls the speed of the engine. At the same time, the fuel flow 17 pickups 10 and 11 [sensors] present an indication of the relative position of a longitudinal rod with respect to the vehicles, and the outputs of the two pickups 10 and 11 [sensors] are compared [processing] in bridge 12 [evaluation device] which controls the steering control 13 … The result is to present to modulator 65 [processing unit] a sine [trigonometric functions] wave at a multiple of the frequency with which the transverse reinforcement rods are passed).

As per claim 22, Reed teaches the system according to claim 16, accordingly, the rejection of claim 16 above is incorporated. 
Reed further teaches wherein the evaluation device includes a time-measuring device adapted to determine a time between two detections of the reinforcement rod (see Fig. 2 & Col. 1-2: embodiment of the invention uses steel reinforcing [reinforcement rod] network under a concrete or asphalt road [concrete floor] as an indication of the heading of the road, and the distance traversed in a given time. The longitudinal rods of the network provide the heading indication [directional angle value] and the spacing between the transverse rods determines the speed [velocity] of the vehicle … Pickup 3 derives [sensors] a signal from the transverse rods each time one is passed over by the pickups. This signal is fed into charge means 4 which charges storage capacitor 5 each time a transverse rod is passed. This charge is allowed slowly to dissipate through discharge means 6 until the next input from pickup 3 again charges capacitor 5 … pickups 10 and 11 [sensors] present an indication of the relative position of a longitudinal rod with respect to the vehicles, and the outputs of the two pickups 10 and 11 [sensors] are compared in bridge 12 [evaluation device] which controls the steering control 13).

As per claim 23, Reed teaches the system according to claim 22, accordingly, the rejection of claim 22 above is incorporated. 
Reed further teaches wherein the time-measurement device is adapted to determine the time between an instant of detection of the reinforcement rod by a first sensor and an instant of detection of the reinforcement rod by a second sensor (see Fig. 2 & Col. 1-2: embodiment of the invention uses steel reinforcing [reinforcement rod] network under a concrete or asphalt road [concrete floor] as an indication of the heading of the road, and the distance traversed in a given time. The longitudinal rods of the network provide the heading indication [directional angle value] and the spacing between the transverse rods determines the speed  of the vehicle … Pickup 3 derives [sensors] a signal from the transverse rods each time one is passed over by the pickups. This signal is fed into charge means 4 which charges storage capacitor 5 each time a transverse rod is passed. This charge is allowed slowly to dissipate through discharge means 6 until the next input from pickup 3 again charges capacitor 5 … pickups 10 and 11 [sensors] present an indication of the relative position of a longitudinal rod with respect to the vehicles, and the outputs of the two pickups 10 and 11 [sensors] are compared in bridge 12 [evaluation device] which controls the steering control 13 … each time a transverse reinforcement rod is passed resistor 21 delivers a positive pulse over line 22 through coupling condenser 23 to the grid of triode 24 which conducts through charging capacitor 25 in its cathode circuit, and see Col. 3-4: When the position of the pickups changes, however, steady state no longer exists and one triode conducts much more than the other, producing a voltage differential between the plates of the two triodes, the amplitude of which is proportional to the rate of change of position with respect to time, and the polarity of which depends upon the direction of movement).

As per claim 24, Reed teaches the system according to claim 16, accordingly, the rejection of claim 16 above is incorporated. 
Reed further teaches further comprising a velocity sensor adapted to determine a velocity of the vehicle in the driving direction (see Fig. 2 & Col. 1-3: This invention relates to automatic pilot devices, and more particularly to the method of automatically controlling the speed [velocity] and bearing of a motor vehicle … The longitudinal rods of the network provide the heading indication and the spacing between the transverse rods determines the speed of the vehicle [determine a velocity of the vehicle] … The speed [velocity] of the vehicle will be automatically adjusted to conform to the legal speeds by the spacing of the rods under the concrete, and see Fig. 6 & Col. 4: Referring now to FIG. 6, there is shown an alternative embodiment for automatically controlling the speed of a motor vehicle).

As per claim 25, Reed teaches the system according to claim 16, accordingly, the rejection of claim 16 above is incorporated. 
Reed further teaches wherein the concrete floor includes a plurality of reinforcement rods arranged parallel to one each other and/or in the form of a grid (see Fig. 1 & Col. 1: embodiment of the invention uses steel reinforcing network [plurality of reinforcement rods]  under a concrete or asphalt road [concrete floor] as an indication of the heading of the road, and the distance traversed in a given time … Referring now to FIGURE 1, there is shown an illustration of how a modern road is constructed. The steel network [plurality of reinforcement rods] under the road is comprised of longitudinal rods 1 and transverse rods 2 [plurality of reinforcement rods] buried in the road material whether concrete or asphalt).

As per claim 26, Reed teaches the system according to claim 17, accordingly, the rejection of claim 17 above is incorporated. 
Reed further teaches wherein each sensor group includes a plurality of sensors,  the evaluation device adapted to evaluate the signals from the sensors of the first sensor group and the second sensor group (see Fig. 2, Fig. 4 [Fig. 4 reproduced above for convenience] & Col. 2: Pickup 3 derives [second sensor group having at least two sensors] a signal from the transverse rods each time one is passed over by the pickups … pickups 10 and 11 [sensors] present an indication of the relative position of a longitudinal rod with respect to the vehicles, and the outputs of the two pickups 10 and 11 [sensors] are compared in bridge 12 which controls the steering control 13, see Fig. 4 & col. 3: Pickups 10 and 11 are constructed in the same manner as pickup 3 but positioned perpendicular thereto, and see Fig. 9 & Col. 8: the two magnetic circuits 10 and 11 are equally distant from the longitudinal rod).

As per claim 27, Reed teaches the system according to claim 26, accordingly, the rejection of claim 26 above is incorporated. 
Reed further teaches wherein the evaluation device is adapted to select individual sensors of at least one of the sensor groups to determine the driving direction of the vehicle (see Fig. 2, Fig. 4 [Fig. 4 reproduced above for convenience] & Col. 2: Pickup 3 derives [second sensor group having at least two sensors] a signal from the transverse rods each time one is passed over by the pickups … pickups 10 and 11 [sensors] present an indication of the relative position of a longitudinal rod with respect to the vehicles, and the outputs of the two pickups 10 and 11 [sensors] are compared in bridge 12 [evaluation device] which controls the steering control 13 [determine a driving direction of the vehicle] , see Fig. 4 & col. 3: Pickups 10 and 11 are constructed in the same manner as pickup 3 but positioned perpendicular thereto, and see Fig. 9 & Col. 8: the two magnetic circuits 10 and 11 are equally distant from the longitudinal rod).

As per claim 28, Reed teaches a system, comprising:
a vehicle movable on a concrete floor having at least one reinforcement rod (see Fig. 1 & Col. 1: An illustrative embodiment of the invention uses steel reinforcing [reinforcement rod] network under a concrete or asphalt road [concrete floor] as an indication of the heading of the road, and the distance traversed in a given time. The longitudinal rods of the network provide the heading indication and the spacing between the transverse rods determines the speed of the vehicle. a principal object of this invention to provide means for steering a vehicle and regulating its speed in accordance with the physical characteristics of the road), the vehicle including an evaluation device and a first sensor group having at least two (see Fig. 2 & Col. 2: Pickup 3 derives [sensors] a signal from the transverse rods each time one is passed over by the pickups … pickups 10 and 11 [sensors] present an indication of the relative position of a longitudinal rod with respect to the vehicles, and the outputs of the two pickups 10 and 11 [sensors] are compared in bridge 12 [evaluation device] which controls the steering control 13 [determine a driving direction of the vehicle] , see Fig. 4 & col. 3: Pickups 10 and 11 are constructed in the same manner as pickup 3 but positioned perpendicular thereto, and see Fig. 9 & Col. 8: the two magnetic circuits 10 and 11 are equally distant from the longitudinal rod).

As per claim 39, Reed teaches the system according to claim 16, accordingly, the rejection of claim 16 above is incorporated. Reed further teaches wherein the system is adapted to perform a method including:
determining a driving direction of the vehicle to be parallel to the reinforcement rod or to another predefined starting directional angle value until the vehicle drives across the reinforcement rod at a velocity (see Col. 1: embodiment of the invention uses steel reinforcing [reinforcement rod] network under a concrete or asphalt road [concrete floor] as an indication of the heading of the road, and the distance traversed in a given time. The longitudinal rods of the network provide the heading indication [directional angle value] and the spacing between the transverse rods determines the speed [velocity] of the vehicle);
detecting the reinforcement rod at a first instant by a first sensor of the first sensor group (see Fig. 2 & Col. 2: Pickup 3 derives [sensors] a signal from the transverse rods each time one is passed over by the pickups … pickups 10 [first sensor] and 11 present an indication of the relative position of a longitudinal rod with respect to the vehicles);
(see Fig. 2 & Col. 2: Pickup 3 derives [sensors] a signal from the transverse rods each time one is passed over by the pickups … pickups 10 and 11 [second sensor] present an indication of the relative position of a longitudinal rod with respect to the vehicles);
determining a time difference between the first instant and the second instant (see Fig. 1 & Col. 1: embodiment of the invention uses steel reinforcing [reinforcement rod] network under a concrete or asphalt road [concrete floor] as an indication of the heading of the road, and the distance traversed in a given time. The longitudinal rods of the network provide the heading indication [directional angle value] and the spacing between the transverse rods determines the speed [velocity] of the vehicle, and see Fig. 2 & Col. 2: Pickup 3 derives [sensors] a signal from the transverse rods each time one [the first instant and the second instant] is passed over by the pickups … pickups 10 and 11 [sensors] present an indication of the relative position of a longitudinal rod with respect to the vehicles, and the outputs of the two pickups 10 and 11 [sensors] are compared [time difference] in bridge 12 [evaluation device] which controls the steering control 13); and
determining an angle, based on the time difference, the velocity, and the distance, between the driving direction of the vehicle and an extension direction of the reinforcement rod at the first and/or second instant or determining that the driving direction is parallel to the reinforcement rod (see Fig. 1 & Col. 1: embodiment of the invention uses steel reinforcing [reinforcement rod] network under a concrete or asphalt road [concrete floor] as an indication of the heading of the road, and the distance traversed [distance] in a given time [velocity]. The longitudinal rods of the network [extension direction of the reinforcement rod] provide the heading indication [angle between the driving direction of the vehicle and an extension direction of the reinforcement rod] and the spacing [distance] between the transverse rods determines the speed [velocity] of the vehicle. Accordingly it is a principal object of this invention to provide means for steering a vehicle [driving direction of the vehicle] and regulating its speed [velocity] in accordance with the physical characteristics of the road, and see Fig. 2 & Col. 2: Pickup 3 derives [sensors] a signal from the transverse rods each time [time difference] one is passed over by the pickups … pickups 10 and 11 [sensors] present an indication of the relative position [distance] of a longitudinal rod with respect to the vehicles, and the outputs of the two pickups 10 and 11 [sensors] are compared [time difference] in bridge 12 [evaluation device] which controls the steering control 13 [driving direction of the vehicle]).

As per claim 40, Reed teaches the system according to claim 28, accordingly, the rejection of claim 16 above is incorporated. Reed further teaches wherein the system is adapted to perform a method including:
determining a driving direction of the vehicle to be parallel to the reinforcement rod or to another predefined starting directional angle value until the vehicle drives across the reinforcement rod at a velocity (see Col. 1: embodiment of the invention uses steel reinforcing [reinforcement rod] network under a concrete or asphalt road [concrete floor] as an indication of the heading of the road, and the distance traversed in a given time. The longitudinal rods of the network provide the heading indication [directional angle value] and the spacing between the transverse rods determines the speed [velocity] of the vehicle);
detecting the reinforcement rod at a first instant by a first sensor of the first sensor group (see Fig. 2 & Col. 2: Pickup 3 derives [sensors] a signal from the transverse rods each time one is passed over by the pickups … pickups 10 [first sensor] and 11 present an indication of the relative position of a longitudinal rod with respect to the vehicles);
detecting the reinforcement rod at a second instant, following the first instant, by a second sensor of the first sensor group (see Fig. 2 & Col. 2: Pickup 3 derives [sensors] a signal from the transverse rods each time one is passed over by the pickups … pickups 10 and 11 present an indication of the relative position of a longitudinal rod with respect to the vehicles);
determining a time difference between the first instant and the second instant (see Fig. 1 & Col. 1: embodiment of the invention uses steel reinforcing [reinforcement rod] network under a concrete or asphalt road [concrete floor] as an indication of the heading of the road, and the distance traversed in a given time. The longitudinal rods of the network provide the heading indication [directional angle value] and the spacing between the transverse rods determines the speed [velocity] of the vehicle, and see Fig. 2 & Col. 2: Pickup 3 derives [sensors] a signal from the transverse rods each time one [the first instant and the second instant] is passed over by the pickups … pickups 10 and 11 [sensors] present an indication of the relative position of a longitudinal rod with respect to the vehicles, and the outputs of the two pickups 10 and 11 [sensors] are compared [time difference] in bridge 12 [evaluation device] which controls the steering control 13); and
determining an angle, based on the time difference, the velocity, and the distance, between the driving direction of the vehicle and an extension direction of the reinforcement rod at the first and/or second instant or determining that the driving direction is parallel to the reinforcement rod (see Fig. 1 & Col. 1: embodiment of the invention uses steel reinforcing [reinforcement rod] network under a concrete or asphalt road [concrete floor] as an indication of the heading of the road, and the distance traversed [distance] in a given time [velocity]. The longitudinal rods of the network [extension direction of the reinforcement rod] provide the heading indication [angle between the driving direction of the vehicle and an extension direction of the reinforcement rod] and the spacing [distance] between the transverse rods determines the speed [velocity] of the vehicle. Accordingly it is a principal object of this invention to provide means for steering a vehicle [driving direction of the vehicle] and regulating its speed [velocity] in accordance with the physical characteristics of the road, and see Fig. 2 & Col. 2: Pickup 3 derives [sensors] a signal from the transverse rods each time [time difference] one is passed over by the pickups … pickups 10 and 11 [sensors] present an indication of the relative position [distance] of a longitudinal rod with respect to the vehicles, and the outputs of the two pickups 10 and 11 [sensors] are compared [time difference] in bridge 12 [evaluation device] which controls the steering control 13 [driving direction of the vehicle]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dobson (US Patent No. 4079801) describe a vehicle guidance system in which vehicles are steered in accordance with signals picked up from a leader conductor positioned along a route. By passing two signals at different frequencies along the leader conductor and having two receivers on each vehicle, each sensitive to one of the frequencies only, interfering signals from currents induced in other conductors along the route, such as reinforcing bars in concrete roads or structures are substantially eliminated. Dobson further teaches ways of combining the signals from the receivers to provide interference free steering control signals.
Sherman (US Patent No. 5404087, also found in the IDS submitted on 03/12/2019, i.e., Foreign Patent published Document # 6, as EP 0614134 A1) discloses a wire guidance apparatus for an automated guided vehicle which comprises a first crossed coil sensor for acquiring a wire and tracking along curves in the wire as the vehicle is travelling in the forward direction, a second crossed coil sensor for acquiring the wire and tracking along the wire when the vehicle is travelling in the reverse direction, third and fourth sensors for tracking along straight runs in the wire and circuitry for switching between the crossed coil sensors and the third and fourth sensors. Circuitry is also provided to generate a guidance error signal from the outputs of either of the crossed coil sensors or both the third and fourth sensors. The guidance error signal is then used to control a motor connected to a steerable wheel of the vehicle to maintain the vehicle in alignment with the wire.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571)272-6956 or you can reach supervisor Peter Nolan at (571)270-7016.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.




/T.E./Examiner, Art Unit 3661                           
	
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661